NO. 07-08-0076-CR
                                  NO. 07-08-0077-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    MARCH 4, 2008

                         ______________________________


                                  ARNALDO ORTIZ,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                             Appellee


                       _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

         NOS. 10,937 and NO. 11,009; HON. DAN MIKE BYRD, PRESIDING

                        _______________________________

                             Abatement and Remand
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Arnaldo Ortiz (appellant) filed notices of appeal from his two convictions of

aggravated sexual assault on January 15, 2008. On the same day, the trial court filed its

certification representing that appellant has the right of appeal in both cases. However,
the appellate record reflects that appellant failed to sign the certifications pursuant to Texas

Rule of Appellate Procedure 25.2(d) which requires the certifications to be signed by

appellant and a copy served on him.1

       Consequently, we abate the appeals and remand the causes to the 46th District

Court of Wilbarger County (trial court) for further proceedings. Upon remand, the trial court

shall take such action necessary to secure and file with this court certificates of right to

appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by April 3, 2008.

Should additional time be needed to perform these tasks, the trial court may request the

same on or before April 3, 2008.

       It is so ordered.

                                                       Per Curiam



Do not publish.




       1
           Becam e effective Septem ber 1, 2007.

                                                   2